Citation Nr: 0620943	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-16 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left oropharynx as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 through May 
1970.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


FINDINGS OF FACT

1.  Squamous cell carcinoma of the left oropharynx was not 
shown to have present in service, or within the year 
following service.

2.  The veteran's squamous cell carcinoma of the left 
oropharynx is not the result of any incidence of service, 
including Agent Orange exposure.


CONCLUSION OF LAW

Squamous cell carcinoma of the left oropharynx was not 
incurred in, or the result of, any incidence of service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran concerning these 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in January 2004 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

The Board notes that the veteran's service medical records 
have been obtained.  Additionally, the veteran submitted 
relevant treatment records and medical opinions from his 
private treating physician.  The veteran has not identified 
any outstanding evidence and the Board is similarly unaware 
of any such evidence.  Therefore, the Board is satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA.

Thus, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that  any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  
To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and ; 38 C.F.R. 
§ 3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphomal; 
acute or subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term "soft-tissue sarcoma" includes 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhbdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The VA has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449, and Fed. Reg. 57586-57589 
(1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 120 F.3d 1239, 1247-48 )Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).

Additionally, if at least one of the diseases deemed chronic 
for VA purposes, to include malignant tumors, becomes 
manifest to a degree of 10 percent or more during the one-
year period immediately following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  


History and Analysis

The record shows that the veteran served in the Air Force in 
the Republic of Vietnam during the Vietnam era.  He is 
therefore presumed to have been exposed to Agent Orange.  
38 U.S.C.A. § 1116(f).  The veteran contends that his 
exposure to Agent Orange caused and/or contributed to his 
current condition of squamous cell carcinoma of the left 
oropharynx.  

In reviewing the veteran's service connection claim under the 
provisions pertaining to chronic diseases, the Board notes 
that the record is devoid of competent evidence of the 
manifestation of any malignant tumors, at any time during 
service or within the one-year period immediately following 
service.  Thus, the Board is precluded from further 
entertaining a potential grant of service connection for 
squamous cell carcinoma of the left oropharynx under the 
provisions pertaining to presumptive service connection for 
chronic diseases.  

In reviewing the veteran's service connection claim under the 
provisions pertaining to diseases presumptively associated 
with Agent Orange exposure, the Board notes that the record 
is devoid of any evidence of any presumptive diseases listed 
in Section 3.309(e), at any time during or after service.  
The Board acknowledges the appellant's contention that his 
squamous cell carcinoma of the oropharynx is a respiratory 
cancer, that he was exposed to Agent-Orange and that as a 
result he should be presumptively service-connected.  The 
Board, however, is precluded from granting the benefit sought 
under the Agent Orange presumptive provisions because cancer 
of the oropharynx is not one of the types of cancers 
presumptively related to Agent Orange exposure.  Although 
respiratory disease may be presumptively service-connected 
based on exposure to Agent Orange, VA regulations are clear 
on what type of respiratory disease are entitled to such 
presumption.  The respiratory cancers which are entitled to 
presumptive service connection based on Agent Orange 
exposure, includes cancer of the lung, bronchus, larynx or 
trachea.  There is no evidence that the veteran has any of 
these cancers.  The Board notes that the evidence shows that 
his cancer has metastasized to the neck.  Cancer of the neck 
is not listed as a type of cancer presumptively related to 
Agent Orange exposure.  Even if the cancer of the neck 
involved one of the listed respiratory cancers covered under 
the presumption, presumptive service connection would not be 
warranted as such cancer would not be the primary site, but a 
secondary site.  Given the foregoing, presumptive service 
connection is not warranted based on exposure to Agent 
Orange.

Of course, if competent evidence demonstrated that the 
veteran's squamous cell carcinoma of the left oropharynx had 
its onset during, or was etiologically related to, his period 
of active military service, service connection could be 
granted on a direct basis.  However, there is no evidence to 
support a direct connection.  The service medical records are 
silent as to any complaints of, or treatment for, any 
manifestation of squamous cell carcinoma of the oropharynx at 
any time during service.  Furthermore, there is no competent 
medical evidence of record noting any manifestation of the 
veteran's cancer in service or that the cancer is related to 
any incident of service.  

The veteran obtained the medical opinion of his treating 
physician in relation to his cancer.  The veteran's physician 
submitted two substantially similar letters to the VA, in 
August 2003 and April 2004, on behalf of the veteran.  The 
physician states in his August 2003 letter that the veteran 
had been under his treatment for his cancer of the 
oropharynx, which metastasized to the left neck, that the 
veteran had a history of exposure to Agent Orange, and that 
Agent Orange exposure had been implicated in carcinoma of the 
respiratory system.  The physician further stated that the 
oropharynx is anatomically part of the areodigestive tract, 
and that it is quite possible that the veteran's Agent Orange 
exposure could have predisposed him to the development of 
carcinoma of the orophayrnx.  The April 2004 letter added 
that the oropharynx, part of the areodigestive tract, is 
anatomically included as part of the upper respiratory 
system.  The physician reiterated that it was quite possible 
that the veteran's Agent Orange exposure could have 
predisposed him to developing the cancer.  With no more 
evidence than the "possibility" that Agent Orange could 
have caused the veteran's cancer, the opinion is speculative 
at most.  Therefore, the opinion fails to provide a positive 
link between the veteran's disease and service.

Pertaining to the opinions submitted by the appellant, it is 
noteworthy to mention that the diseases listed in 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era, and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. 
§ 1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.  The extensive 
studies by NAS have not found a positive relationships 
between squamous cell carcinoma of the oropharynx and 
exposure to herbicides used in Vietnam.  Moreover, the 
opinions submitted by the appellant have not provided any 
scientific data suggesting a link between the veteran's 
squamous cell carcinoma of the left oropharynx and his 
presumed exposure to herbicides in Vietnam.  Given the 
foregoing, the Board finds that the opinions submitted by the 
appellant lack probative value in establishing a nexus 
between the veteran's cancer and his service.

The evidence includes medical records showing treatment for 
the veteran's cancer.  However, none of the medical evidence 
clearly states the etiology of the veteran's cancer.  The 
medical records, speculative opinions, and the veteran's 
opinion as to the etiology of the veteran's cancer, are not 
sufficient to determine that the veteran's squamous cell 
carcinoma of the oropharynx is due to service or due to Agent 
Orange exposure.  

Accordingly, the evidence of record does not show that the 
veteran's squamous cell carcinoma of the oropharynx is due to 
service, including Agent Orange exposure.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for squamous cell carcinoma of the left 
oropharynx as a result of exposure to herbicides is denied.-




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


